                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 BOBBY ROE, et al.,

           Plaintiffs,                               Case No. 2:18-cv-12528
                                                     Honorable Laurie J. Michelson
 v.                                                  Magistrate Judge Anthony P. Patti

 FORD MOTOR COMPANY,

           Defendant.


   OPINION AND ORDER DENYING IN PART PLAINTIFF’S MOTION FOR
 RECONSIDERATION [34] AND HOLDING THE REMAINDER OF THE MOTION
          IN ABEYANCE PENDING SUPPLEMENTAL BRIEFING


          Plaintiffs own vehicles made by Ford Motor Company and assert that the water pumps in

their vehicles’ engines broke prematurely. In Plaintiffs’ view, “Ford represents that the water pump

is expected to last for the useful life of the engine, or at least 150,000 miles, without the need for

maintenance, repair or replacement.” (ECF No. 14, PageID.598.) Because their vehicles’ water

pumps broke well before 150,000 miles, Plaintiffs sued Ford (on their own behalf and on behalf

of other Ford vehicle owners). Plaintiffs brought 55 claims under 11 states’ laws. Oversimplifying

slightly, Plaintiffs brought tort claims, consumer-protection act claims, and breach-of-warranty

claims.

          Except for two claims of one plaintiff (who has since settled with Ford), the Court

dismissed all 55 claims. See generally Roe v. Ford Motor Co., No. 18-12528, 2019 WL 3564589

(E.D. Mich. Aug. 6, 2019). In large part, this dismissal was based on a single determination:

Plaintiffs’ amended complaint did not plead facts from which it could be reasonably inferred that

“Ford knew or should have known that water pumps in Cyclone engines were defective.” Id. at *8.

Moreover, given that Plaintiffs had already amended once, that Plaintiffs were aware that Ford had
challenged the sufficiency of their allegations of knowledge (see ECF No. 20, PageID.1318–1320;

ECF No. 27, PageID.1636), and that if Plaintiffs had any additional allegations pertaining to Ford’s

knowledge at their disposal, they surely would have included them in their amended complaint (or

moved to amend), the Court elected to dismiss Plaintiffs’ claims with prejudice. (Although the

consumer-protection act claims were dismissed without prejudice, the Court set out a specific

procedure for saving those claims and it appears that Plaintiffs have not taken advantage of that

procedure. See Roe, 2019 WL 3564589, at *17.)

       Plaintiffs now ask this Court to reconsider its decision. (ECF No. 34.) “Specifically,

Plaintiffs request that the Court reconsider its finding that Plaintiffs have not sufficiently alleged

that [Ford] . . . knew or should have known that the water pump installed in Plaintiffs’ vehicles

was defective.” (ECF No. 34, PageID.1697.)

       As will be explained, the Court finds that Plaintiffs have not shown that this Court clearly

erred in deciding to dismiss the claims of the amended complaint. But—maybe—dismissal should

not have been with prejudice and Plaintiffs should be allowed to file a second amended complaint.

                                                  I.

       Before turning to Plaintiffs’ assertions of error, a few words on the legal standard.

       The primary purpose of a motion for reconsideration of a final judgment, see Fed. R. Civ.

P. 59(e), is to allow a district court to correct its own mistakes before the Court of Appeals corrects

them, see Howard v. United States, 533 F.3d 472, 475 (6th Cir. 2008) (“The purpose of Rule 59(e)

is to allow the district court to correct its own errors, sparing the parties and appellate courts the

burden of unnecessary appellate proceedings.” (internal quotation marks omitted)).

       This District’s corresponding local rule is broader in the sense that it permits

reconsideration of interlocutory orders too. See E.D. Mich. LR 7.1(h). But the local rule’s purpose



                                                  2
is similar to that of Rule 59: when a district court corrects its own interlocutory mistake, it prevents

litigation from heading down the wrong path to judgment (only to have to completely backtrack

upon reversal on appeal) and saves the time and money of an appeal after judgment is entered.

And when a court corrects its own mistakes, it makes known that it is striving for the “right”

outcome and thus increases public confidence in the court system. See Nelson v. City of

Albuquerque, 925 F.3d 1187, 1192 (10th Cir. 2019) (Hartz, J., dissenting from denial of en banc

review) (“Occasionally, we did miss something, and we correct our opinion. The important thing

is to do justice. I am confident that this is also the practice of the district courts.”).

        Some principles follow from those aims. One is that the district court’s mistake must truly

matter, i.e., if the mistake is corrected, there will be a different decision. See E.D. Mich LR 7.1(h)

(providing that, generally, a party seeking reconsideration must “show that correcting the defect

will result in a different disposition of the case”). Otherwise, the path to judgment does not change

upon correcting the interlocutory order. Another principle is that the mistake must be quite plain—

otherwise all a motion for reconsideration does is invite further debate and, rather than saving time

and money, it expends time and money. See id. (providing that, generally, a party seeking

reconsideration must show a “palpable defect”). That the error must be plain also respects finality:

a district court puts considerable thought and effort into its initial decision, and so that decision

should not be readily changed. Together, these principles mean that a party seeking reconsideration

must either point to key facts or binding legal precedent that the district court misapplied or failed

to consider and, once properly considered, would readily lead to a different decision. As a third

principle, the party seeking reconsideration must usually demonstrate that the district court erred

given the record and law that existed when it made its initial decision. After all, it is hardly fair or

efficient to force a district court and opposing counsel to analyze claims based on one record only



                                                    3
to turn around with an expanded record, and claim error based on that expanded record. This

comports with general appellate rules too—parties appealing a district court decision are not

usually allowed to expand the record on appeal.

        These principles lead to a general rule: a party seeking reconsideration must show that the

district court clearly erred, that the court’s initial decision will change if the clear error is corrected,

and that the error was based on the law and record as it stood when the district court made its initial

decision. See Saltmarshall v. VHS Children’s Hosp. of Mich., Inc., 402 F. Supp. 3d 389, 393 (E.D.

Mich. 2019) (“[T]he moving party must show that the Court made a mistake based on the record

before it and rectifying the mistake would change the outcome.”).

        That general rule permits some limited exceptions. For instance, perhaps binding and

outcome-altering precedent comes down days after the district court’s decision. Or perhaps the

party seeking reconsideration shows that it discovered new, outcome-altering evidence and,

despite all reasonable diligence, it was not able to discover that evidence before the court’s initial

decision. See Louisville/Jefferson Cty. Metro Gov’t v. Hotels.com, L.P., 590 F.3d 381, 389 (6th

Cir. 2009) (“[C]ourts will find justification for reconsidering interlocutory orders where there is

(1) an intervening change of controlling law; (2) new evidence available; or (3) a need to correct

a clear error or prevent manifest injustice.” (citation and internal alterations omitted)). In these and

like situations, although the matter was decided correctly on the facts and law as they stood at the

time of the initial decision, a district court might still wish to account for the new developments so

that the case can ultimately be decided correctly. See E.D. Mich. LR 7.1(h)(3) (providing that court

retains “discretion” to grant or deny a motion for reconsideration); Appeal of Sun Pipe Line Co.,

831 F.2d 22, 25 (1st Cir. 1987) (“[O]nce the ball has ended, the district court has substantial




                                                     4
discretion in deciding whether to strike up the band again in order to allow the losing party to argue

new material or a new theory.”).

                                                    II.

        That discussion of the legal standard helps partition Plaintiffs’ motion for reconsideration

into two. Plaintiffs make several arguments based on the complaint as it stood at the time this

Court made its decision to dismiss their claims. Plaintiffs also make several arguments based on

information that was not part of their complaint (some of which was obtained after this Court’s

decision on Ford’s motion). The Court starts with Plaintiffs’ arguments based on the amended

complaint as filed. The Court then turns to Plaintiffs’ arguments based on new allegations.

                                                    A.

        As a general matter, Plaintiffs assert that their amended complaint pled facts that, if taken

as true, “raise a plausible inference that Ford knew that the internal chain-driven water pump

installed in Plaintiffs’ vehicles was prone to failure before the useful life of the engine and that the

internal placement of this defective water pump would lead to complete engine failure and/or

costly repairs.” (ECF No. 34, PageID.1701.) More specifically, Plaintiffs say that the Court made

three errors in concluding that it was not reasonable to infer from their allegations that Ford knew

or should have known of the water-pump defect.

                                                    1.

        First, Plaintiffs argue that the Court erred in casting a factual allegation about Ford’s

knowledge as a legal conclusion.

        In its prior opinion, the Court reasoned,

        Start with the first sentence [of paragraph 66 of the amended complaint]:
        “[k]nowledge and information regarding the Water Pump Defect were in the
        exclusive and superior possession of Ford.” That is a legal conclusion. And this
        Court need not accept legal conclusions as fact when assessing plausibility. See

                                                    5
       Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“[A] court considering a motion to
       dismiss can choose to begin by identifying pleadings that, because they are no more
       than conclusions, are not entitled to the assumption of truth.”).

Roe, 2019 WL 3564589, at *6.

       Plaintiffs say this was error. They argue, “It is more than plausible—in fact unquestionably

true—that Ford, as the Original Equipment Manufacturer, had greater information about the

design, development, testing, installation and use of the internal chain-driven water pump installed

in Plaintiffs’ vehicles than Plaintiffs or the general public.” (ECF No. 34, PageID.1701.) Plaintiffs

point out that they pled that when Ford elected to place the water pump inside the engine block,

Ford knew (or should have known) that the pump needed to be sealed off from other engine parts

(i.e., in a “closed system”) to prevent coolant from mixing with oil. (ECF No. 34, PageID.1702.)

Plaintiffs also point out that they pled that given the pump’s internal location, Ford knew (or should

have known) that replacing a broken pump would be “extremely expensive.” (Id.) Plaintiffs say

that it is reasonable to infer from their allegations that Ford knew (or should have known) that the

pumps “must last the useful life of the engine to avoid premature engine failure and/or expensive

repairs.” (Id.) Further, say Plaintiffs, given that Ford knew or should have known that the pump’s

failure would lead to costly repairs and catastrophic engine failure, “Ford would (or should) have

in its possession information not available to Plaintiffs examining whether Plaintiffs’ water pump

design and materials were defective.” (Id.)

       Plaintiffs have not shown that the Court clearly erred in finding that their allegation,

“[k]nowledge and information regarding the Water Pump Defect were in the exclusive and

superior possession of Ford,” was a legal conclusion. Without more, that statement is undoubtedly

a legal conclusion. And if this Court understands Plaintiffs’ reconsideration argument correctly,

the “more” is their allegations that Ford knew that it was placing the pump inside the engine block,



                                                  6
that Ford knew that an internal-pump had to be sealed off from the rest of the engine to prevent

coolant from mixing with oil, that Ford had exclusive information about the design and

manufacture of the internal pump, and that Ford knew that if the pump failed, it would result in

costly repairs and perhaps destroy the engine. But it does not follow from this alleged knowledge

that Ford had exclusive and superior knowledge of “the Water Pump Defect.” It is one thing to

know about the pump’s design and to know that if the pump fails, it will cause lots of damage; but

it is another thing to know that the pump is defective. In other words, it does not follow from

Ford’s exclusive and superior knowledge about the water pump that Ford had exclusive and

superior knowledge that the pump was defective. It is likely true of every part on a Ford vehicle

that Ford has more knowledge than a consumer about the part and the consequences of the part’s

failure—but the overwhelming majority of such parts are not defective.

       So Plaintiffs have not shown that the Court clearly erred in finding that their allegation

about “exclusive and superior” knowledge was a legal conclusion. Or, even granting that the Court

erred in casting the allegation as a legal conclusion, Plaintiffs have not shown that the allegation

materially supports an inference that Ford knew or should have known that the water pump was

defective.

                                                 2.

       Plaintiffs next assert the Court erred in finding that the allegations about Ford’s testing did

little to establish that Ford knew or should have known of a water-pump defect.

       In its prior opinion, the Court stated,

       Next consider Plaintiffs’ allegations about testing (“pre-production testing, pre-
       production design failure mode analysis, production design failure mode
       analysis, . . . testing performed in response to consumer complaints”). The
       amended complaint does not say what the testing revealed. Even assuming this
       refers to water pump testing, Plaintiffs would like the Court to infer that the water-
       pump testing revealed some type of defect. But absent at least a hint as to the test

                                                 7
       results, it is no more likely that the testing revealed a flawed water pump than a
       flawless water pump. See Iqbal, 556 U.S. at 678 (“Where a complaint pleads facts
       that are merely consistent with a defendant’s liability, it stops short of the line
       between possibility and plausibility of entitlement to relief.” (internal quotation
       marks omitted)).

Roe, 2019 WL 3564589, at *6.

       Plaintiffs assert this reasoning is flawed. For one, Plaintiffs assert that it was “near[ly]

impossible” to know what Ford’s testing revealed at the pleading stage. (ECF No. 34,

PageID.1703.) Citing El-Hallani v. Huntington Nat. Bank, 623 F. App’x 730, 735 (6th Cir. 2015),

Plaintiffs say that “it is unreasonable to place the burden on Plaintiffs to specifically plead facts

only accessible [to] the Defendant at the time of filing.” (ECF No. 34, PageID.1703.) Plaintiffs

point out that their amended complaint pled that their 12 vehicles had broken water pumps, quoted

14 complaints filed with the National Highway Traffic Safety Administration about broken pumps,

and pled that those 14 were but a “small sample” of water-pump complaints. (ECF No. 34,

PageID.1704.) Plaintiffs point out that they also alleged that there were customer complaints about

the pumps and reports of repairs of pumps, and that it stands to reason that those complaints and

repairs would have exceeded the number of complaints to NHTSA. (ECF No. 34, PageID.1705.)

Given these allegations of numerous water pump failures, Plaintiffs imply that it was reasonable

to infer that the Ford’s testing revealed a problem with the water pump.

       The Court is not persuaded that it clearly erred in reaching the contrary conclusion.

       As an initial matter, the Court is not completely confident that El-Hallani paints a complete

picture of the plausibility standard. El-Hallani states that “a plaintiff is not required to set out

detailed factual allegations,” that “[u]ntil discovery has begun, the plaintiff simply may not have

access to all the facts,” and that courts “should take into account ‘economic[] or logistical[]’

circumstances that prevent the plaintiff from obtaining evidence supporting his claim and adjust



                                                 8
the plausibility threshold appropriately to account for these difficulties.” 623 F. App’x at 735. But

the third quote from El-Hallani is from a law review article and the article’s author seems to be

suggesting how the law should be instead of explaining what the law is. 1 And there is some

published Sixth Circuit authority that is in tension with El-Hallani. See New Albany Tractor, Inc.

v. Louisville Tractor, Inc., 650 F.3d 1046, 1051 (6th Cir. 2011) (“[P]laintiff must allege specific

facts of price discrimination even if those facts are only within the head or hands of the

defendants.”).

       But even embracing El-Hallani’s lower plausibility standard, Plaintiffs allegations about

testing and broken pumps still do not cross El-Hallani’s threshold. The normal situation is that

when a car manufacturer sells a vehicle, testing of a critical part revealed no significant issues (as

opposed to the norm being that the critical part was defective, but the manufacturer nefariously

chose to sell millions of vehicles anyway). So Plaintiffs’ amended complaint needed to rebut that

commonsense notion. Yet Plaintiffs merely alleged that their 12 pumps broke, that the pumps of

14 others broke (according to the quoted NHTSA complaints), that the 14 NHTSA complaints

were but a “small sample,” and that there were some unspecified number of complaints about and

repairs of pumps. From these allegations it is unclear, even to an order of magnitude, how many

water pumps in Ford vehicles have failed. Further, Plaintiffs alleged that “millions”—plural—of

Fords were sold with an engine and pump like theirs. (ECF No. 14, PageID.578.) (Indeed,



       1
          “Twombly and Iqbal have shifted this information-access balance so that it favors those
defendants best able to keep their records, conduct, and institutional secrets to themselves. Yet, I
would think that judicial ‘common sense’ suggests that when a plaintiff has no economically or
logistically reasonable way of unearthing important information that is in the possession of the
defendant, the plausibility barrier needs to be lowered somewhat to allow some contained
discovery or to give the plaintiff, whose complaint must comply with and is subject to the sanctions
provided by Rule 11, the benefit of the doubt.” Arthur R. Miller, Simplified Pleading, Meaningful
Days in Court, and Trials on the Merits: Reflections on the Deformation of Federal Procedure, 88
N.Y.U. L. Rev. 286, 341 (2013).
                                                  9
according to Plaintiffs, Ford had used the Cyclone Engine and the associated internal-water-pump

design in several popular vehicles for over ten years. (See ECF No. 14, PageID.593.)) With a

denominator of “millions,” Plaintiffs’ amended complaint needed to give a better sense of the

numerator to permit the reasonable inference that more than an infinitesimal percentage of Ford

vehicles had water pumps that failed before 150,000 miles. In other words, because it was not

reasonable to infer that more than a tiny fraction of Ford vehicles experienced water-pump failures,

it was not reasonable to infer that Ford’s testing revealed a defect. Or think of it this way: if only

1 in 100,000 Cyclone engines experience a water pump failure before 150,000 miles, how many

vehicles would Ford have to test before discovering that issue? And how many more would it have

to test to decide that the issue was occurring frequently enough that there was a defect?

       So it was not clear error to find that “absent at least a hint as to the test results, it is no more

likely that the testing revealed a flawed water pump than a flawless water pump,” Roe, 2019 WL

3564589, at *6, when the Court probably could have more strongly found that “absent at least a

hint as to the test results, it is quite unlikely that the testing revealed a flawed water pump.”

                                                   3.

       Plaintiffs’ third claim of error based on the as-filed complaint is similar to their second.

Plaintiffs assert that this Court erred in finding that their allegations of customers complaints about

and auto-shop repairs of water pumps did not make it plausible that Ford knew or should have

known of the water pump defect.

       To better understand this argument, the Court again recounts what it said previously:

       So that leaves Plaintiffs’ allegations that Ford owners reported issues about water-
       pump failures and sought water-pump repairs (i.e., “early consumer complaints
       made to [Ford’s] and Mazda’s network of exclusive dealers, aggregate warranty
       data compiled from those dealers, repair orders and parts data received from the
       dealers, consumer complaints to dealers and NHTSA”).



                                                   10
These allegations also do not make it reasonable to infer that Ford knew or should
have known of the water-pump defect.

To see why, it helps to start with a bit of readily-available knowledge and a bit of
common sense. . . . The readily-available knowledge: Ford sells over two million
vehicles in North America each year and over five million a year worldwide. . . .
So, on any given day, there are millions of Fords (if not tens of millions of Fords)
on the road. And, applying common sense, that means that on any given day, there
are dozens (if not hundreds) of complaints about Ford vehicles made to a Ford
dealer, to NHTSA, on an internet forum, or even to Ford directly. And given the
millions of Ford vehicles in operation, there must be dozens (if not hundreds) of
repairs of Ford vehicles at Ford dealerships on any given day. So for consumer
complaints and repair logs to give fair notice to Ford that one particular part is
consistently having problems, it must be that the number of complaints about and
repairs of that specific part stood out. Or, put slightly differently, complaints about
and repairs of the water pump must have been frequent enough that they were not
lost in a sea of complaints and repairs amassing by the dozens each day.

Yet Plaintiffs’ amended complaint does not include factual allegations that make it
reasonable to infer that complaints about and repairs of the water pumps were
anything more than a blip on Ford’s complaints-and-repairs radar. Plaintiffs have
reproduced only 14 complaints to NHTSA about the water pumps. (ECF No. 14,
PageID.607–616.) And these 14 span a three-year period. True, Plaintiffs say the
14 NHTSA complaints are but a “small sample.” (ECF No. 14, PageID.607.) But
do Plaintiffs mean there are 50 more? 500 more? Their amended complaint does
not say. Nor does it say whether the volume was large enough for NHTSA to advise
Ford about them. Plaintiffs also give no sense of the number of complaints about
the water pump to dealers, the number of online complaints, or the number of
repairs of the water pump. Given that there are dozens (if not hundreds) of
complaints about or repairs of Ford vehicles each day, Plaintiffs must give the Court
some sense of the fraction of those that are about the water pump. Otherwise, it is
entirely likely that complaints about and repairs of the water pump were awash in
a sea of complaints and repairs.

Plaintiffs’ allegations of consumer complaints and vehicle repairs do not make it
reasonable to infer Ford’s knowledge for a second, related reason. Even assuming
Ford was aware of every consumer complaint about, and repair of, a Cyclone-
engine water pump, it does not necessarily follow that Ford knew that the pump
was defective. According to the amended complaint, Ford has deployed the Cyclone
engine since 2007 and that engine can be found in “millions” of Ford vehicles. Yet
Plaintiffs have only expressly identified 26 water-pump failures (the 14 NHTSA
complaints and their own 12). Twenty-six out of “millions” is a very low failure
rate—approximately 1 in 100,000. And it is entirely possible that a manufacturer
has no duty to disclose the fact that, in 1 out of 100,000 vehicles, an engine part
will fail before 150,000 miles. Yet Plaintiffs’ amended complaint gives little
indication of the water pump’s failure rate or how that rate compares to the failure

                                          11
        rate of a part that the law would deem “defective.” . . . So even assuming Ford knew
        of all water-pump complaints and repairs, more information is necessary to infer
        that Ford knew that the water pump was defective.

Roe, 2019 WL 3564589, at *7–8 (citations omitted).

        Plaintiffs say that this reasoning was erroneous. According to them, “Not only have

Plaintiffs pled facts sufficient for the Court to infer that the volume of complaints that Ford

received would have raised concerns, but the nature of the problem is also significant enough to

register on Ford’s radar.” (ECF No. 34, PageID.1706.) The “volume of complaints” has already

been discussed. Regarding the “nature of the problem,” Plaintiffs point out that the water pump

affected the “basic function” of their vehicles. (Id.) Plaintiffs argue that “the high cost” of repairing

the water pumps would have caught Ford’s eye. (ECF No. 34, PageID.1709.) And Plaintiffs

highlight that a vehicle’s pump can fail while the vehicle is on the highway, thereby creating a

dangerous situation. (ECF No. 34, PageID.1707.) So that too would have garnered Ford’s

attention. “To believe that water pump failures registered as no more than a ‘blip’ on Ford’s radar,”

Plaintiff say, “one must infer that Ford is so used to receiving reports about its vehicles being found

inoperable that Ford simply stopped paying attention to the ‘sea of complaints’ it receives each

day.” (ECF No. 34, PageID.1709.)

        The Court is again not convinced that it clearly erred. The Court has already explained that

the amended complaint did not give enough information about the volume of failed water pumps

relative to the volume of Ford vehicles sold with a Cyclone engine (the numerator/denominator

issue). As for the nature of the failure, the Court agrees with Plaintiffs’ theory: Ford could have

notice based on a very low volume of failures if the failures were high profile. For example, if

news outlets across the country replayed the harrowing 911 call about a stuck accelerator leading

to the death of the family inside the car, perhaps one incident would be sufficient to catch the car



                                                   12
manufacturer’s eye. See Meagan Parrish, The 2009 Toyota Accelerator Scandal That Wasn’t What

It Seemed, Manufacturing.Net (Aug. 11, 2016), https://bit.ly/2si7nei. The problem is that

Plaintiffs’ theory does not fit the facts (or allegations). True, repairing the pump is costly; but the

same can be said of dozens of critical vehicle parts. And while pump failure when the vehicle is at

highway speeds does create a dangerous situation, Plaintiffs have not pled that a single person has

been injured by a pump failure. Nor have they pled that pump failures have attracted media or

public attention. As such, the allegations of Plaintiffs’ complaint did not make it reasonable to

infer that the pump failures were the type of high-profile problem that Ford would have noticed

even if the number of failures were small.

                                                  B.

       Having addressed Plaintiffs’ arguments that this Court erred in dismissing Plaintiffs’

claims as filed, the Court turns to Plaintiffs’ arguments that this Court erred in dismissing their

claims with prejudice. (ECF No. 34, PageID.1710.)

       In support of this argument, Plaintiffs use information that was not before the Court when

the Court dismissed Plaintiffs’ claims. With respect to the 14 NHTSA complaints quoted in the

amended complaint and the associated assertion that those were a “small sample” of such

complaints, Plaintiffs now tell the Court that “over the last 5 years, NHTSA has received at least

200 complaints about water pump failures.” (ECF No. 34, PageID.1705.) Further, Plaintiffs tell

the Court for the first time, “in just the eight months since Plaintiffs’ filed their Amended

Complaint, Plaintiffs’ counsel has received nearly 200 complaints from putative class members

with water pump failures and catastrophic engine damage.” (ECF No. 34, PageID.1705.) Plaintiffs

recount what some of the people who contacted their attorneys said. (ECF No. 34, PageID.1707.)

As an example, Plaintiffs say that an owner of a 2011 Ford Flex reported that while he, his wife,



                                                  13
and their three children were on the highway, “[t]he car lost power 1/4 of a mile before entering a

construction zone where there were no roadway shoulders at all.” (ECF No. 34, PageID.1707.)

Plaintiffs also say that one person contacted their lawyers and stated that he works two jobs and

had to take money from his retirement fund to pay for a replacement engine. (ECF No. 34,

PageID.1709.)

       In light of this new information, perhaps there are good reasons for allowing Plaintiffs to

file a second amended complaint or to “strike up the band again.” See Appeal of Sun Pipe Line

Co., 831 F.2d at 25; E.D. Mich. LR 7.1(h)(3) (providing that court retains “discretion” to grant or

deny a motion for reconsideration).

       But there are also probably good reasons not to. The Court has heard Plaintiffs’ case for

allowing additional amendment, but, given the procedural rules governing motions for

reconsideration, see E.D. Mich. LR 7.1(h)(2), the Court has not heard from Ford. The Court thinks

that hearing from Ford will help. So, as set out in the order below, the Court will order additional

briefing.

                                                III.

       For the reasons provided, Plaintiffs have not shown that this Court erred in dismissing the

claims of the amended complaint. Thus, to the extent Plaintiffs seek reconsideration of that

decision, Plaintiffs’ motion for reconsideration is DENIED.

       To the extent that Plaintiffs seek reconsideration of this Court’s decision to dismiss

Plaintiffs’ claims with prejudice, the Court orders supplemental briefing. See E.D. Mich. LR

7.1(h)(2). In particular, the Court would like the parties to address whether it would be reasonable

to infer that Ford knew or should have known of the water pump defect presuming that the

amended complaint included the information in Tiffany Ehm’s declaration (ECF No. 34,



                                                14
PageID.1718). In particular, the Court is interested in the parties’ positions on how the information

in Ehm’s declaration affects this Court’s prior analysis of Ford’s knowledge, including the Court’s

reasoning regarding the volume of complaints about and repairs of water pumps in Cyclone

engines. The parties may also briefly address other factors bearing on this Court’s discretion to

allow a second amended complaint, including when the new information came into Plaintiffs’

possession. Ford’s response brief is due on or before February 3, 2020 and shall not exceed 7

pages. Plaintiffs’ reply is due on or before February 10, 2020 and shall not exceed 3 pages.

       SO ORDERED.

Dated: January 21, 2020


                                      s/Laurie J. Michelson
                                      LAURIE J. MICHELSON
                                      UNITED STATES DISTRICT JUDGE




                                                 15
